In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Pineda-Kirwan, J.), entered January 31, 2013, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*690In support of its motion for summary judgment, the defendant failed to m&ke a prima facie showing of entitlement to judgment as a mater of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Since the defendant failed to establish its entitlement to judgment as a matter of law, it is not necessary to review the sufficiency of the plaintiffs opposition papers (see Winegrad v New York Univ. Med. Ctr, 64 NY2d 851 [1985]).
Accordingly, the Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint.
Mastro, J.E, Skelos, Cohen and LaSalle, JJ., concur.